Citation Nr: 0024050	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-10 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to status as a former prisoner-of-war (POW) for 
VA purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from April 1942 to December 
1945.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, in February 1999 which denied the claimed benefits.  

The Board notes that in May 1993 the veteran filed a claim 
for service connection for residuals of injuries to the 
shoulders and knees, for frostbite of the hands, and for a 
psychiatric disorder.  Although he was afforded VA 
compensation examination, it does not appear that any further 
adjudicative action was undertaken.  These issues remain 
pending.  They are referred to the RO for prompt 
adjudication.


FINDINGS OF FACT

1. The veteran had recognized service from April 1942 to 
December 1945; he was detained by the Swiss Government from 
September 1943 to March 1944.

2. The veteran was not forcibly detained or interned in the 
line of duty by a foreign government, its agents, or a 
hostile force, under circumstances comparable to the 
circumstances under which individuals have generally been 
forcibly detained or interned by enemy governments during 
periods of war.


CONCLUSION OF LAW

The veteran has not met the criteria for recognition as a 
former POW for VA purposes.  38 U.S.C.A. § 101(32) (West 
1991); 38 C.F.R. §§ 3.1(y), 3.102 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the record demonstrates that the veteran had 
active military service from April 1942 to December 1945.  
The records indicate that he was a bomber pilot in World War 
II.  The service medical records contain the report of an 
examination for flying status, dated in March 1942, that does 
not reflect any pertinent abnormal clinical findings.  His 
weight was recorded as 166 pounds.  The report of another 
examination for flying status, dated in April 1944, is also 
of record.  That examiner recorded the veteran's weight as 
163 pounds.  The report also notes that he injured his left 
knee while he was interned and was diagnosed as having a 
ruptured meniscus; he denied any other medical problems while 
in service.  Examination of the bones, joints, and muscles 
was reportedly normal at that time.  The examiner recommended 
full flying duty.  The report of the veteran's separation 
examination in October 1945 likewise does not reflect any 
pertinent abnormal clinical findings, the veteran's weight 
was recorded as 174 pounds, and he denied any significant 
medical history.  

Documentation received from the National Personnel Records 
Center in 1993 verified the veteran's internment in 
Switzerland from September 1943 to March 1944.  The 
documentation states, "No POW status. ...The Veterans 
Administration has sole authority to determine POW status of 
veterans with detention in Switzerland."  

In conjunction with a claim for VA disability benefits, the 
veteran has submitted statements in which he has described 
the circumstances of his capture and internment in 
Switzerland during World War II.  

One typewritten statement, approximately 10 pages in length, 
gives an extremely detailed account of the bombing mission 
that led to his capture and internment in Switzerland in 
September 1943, a description of events that occurred during 
that internment, and the veteran's report of the events 
surrounding his subsequent repatriation.  The statement, 
dated in May 1987, was apparently originally sent to an 
individual in Switzerland.  He told of losing two of four 
engines on his plane during the mission and of being forced 
to land on a grass field at Magadino, Switzerland, that was 
surrounded by armed soldiers.  He recalled that, after 
landing, he had a friendly reception by the Swiss pilot who 
had directed his plane to the field.  He indicated that all 
but one of the Swiss officers that he met initially, 
including those who interrogated him, were friendly and 
"most cordial."  

The veteran stated that while he was being transferred by 
train to Zurich on his second day in Switzerland he had a 
chance meeting with Allen Dulles (who was later named 
Director of the Central Intelligence Agency), which, as it 
turned out, led to his eventual repatriation.  He reported 
then being taken to Macolin-sur-Bienne in the Jura Mountains 
where his crew's first internment camp was set up.  In early 
November 1943, his crew was taken to another camp in 
Adelboden.  

The veteran indicated that, at the request of the camp's 
commanding officer, he set up an educational program for the 
internees, enlisting the aid of several Swiss civilians for 
language assistance.  He also sought to get Americans 
admitted to Swiss schools if they had the educational 
requisites and desire to do so, although pilots were not 
allowed to leave the camp while he was there.  He recalled 
that, sometime in December 1943 and again in January 1944, 
the American (and later other) internees were challenged to 
ice hockey games by the Adelboden Ice Hockey Club.  The 
veteran stated that, in February 1944, he was "summoned" to 
Berne, Switzerland, by Allen Dulles, who had selected him to 
participate in a prisoner exchange with the German 
Government.  Following a week of meetings with Mr. Dulles, 
the veteran was eventually repatriated through an elaborate 
process that involved his acting as a courier with military 
secrets.  The veteran concluded his statement by commenting 
that he considered himself "fortunate" and "grateful" to 
have been able to land his plane in Switzerland, rather than 
Germany.  He indicated that every September 6, he took "a 
few minutes to remember, and give thanks for, that fortuitous 
landing in Magadino."  

The veteran submitted another statement to the RO in March 
1998.  In that statement, he indicated that, after he landed 
in Switzerland, he was placed in a "rat-infested hotel,"  
He reported that, "before cold weather forced a move from 
that unheated building to an internment camp in the Berner 
Oberlandw," he "developed a severe case of dysentery which 
went untreated."  The veteran stated that, in January 1944, 
he injured his legs and shoulder in an "aborted escape 
attempt from the internment camp," sending him to the 
Adelboden hospital.  He then described, in several type-
written pages, his dealings and conversations with Allen 
Dulles that led to his repatriation, including an incident 
with a German SS officer that occurred on the train out of 
Switzerland.  

Analysis

Under the applicable criteria, a former POW is defined as a 
person who, while serving in the military, naval, or air 
service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 102(32); 38 C.F.R. § 
3.1(y).  "Hostile force" means any entity other than an 
enemy or foreign government or the agents of either whose 
actions are taken to further or enhance anti-American 
military, political, or economic objectives or views, or to 
attempt to embarrass the United States.  38 C.F.R. § 
3.1(y)(5).  

In the case of detention or internment by an enemy government 
or its agents, VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war unless a reasonable basis exists for 
questioning it.  38 C.F.R. § 3.1(y)(1).  In all other 
situations, to include those in which VA cannot accept the 
service department findings, to be considered a former POW a 
serviceperson must have been forcibly detained or interned.  
Each individual member of a particular group of detainees or 
internees shall, in the absence of evidence to the contrary, 
be considered to have experienced the same circumstances as 
those experienced by the group.  38 C.F.R. § 3.1(y)(2).

In this case, the veteran contends, essentially, that he 
should be entitled to former POW status for VA purposes on 
the basis that his experiences in Swiss camps were comparable 
to the experiences of those internees held in camps of enemy 
governments.  The record establishes that the veteran was 
interned by the Swiss Government for approximately 6 months.  

The Board now turns to the question of whether former POW 
status is warranted under 38 U.S.C.A. § 101(32)(B); 38 C.F.R. 
§ 3.1(y)(2), on the basis that the circumstances under which 
the veteran was forcibly detained were comparable to those 
under which individuals generally have been forcibly detained 
by enemy governments during periods of war.  While the 
veteran has indicated that he was held under guard by Swiss 
troops, he has not reported that he was imprisoned in a jail 
or jail-like environment.  In fact, the worst conditions he 
has described are that the first building where he was held 
was "rat-infested" and unheated, although when the weather 
turned cold he was moved to a different camp.  He has not 
reported that he was denied food or clothes or the company of 
other internees.  Although he has stated that he initially 
developed a case of dysentery that went untreated, he also 
indicated that he was later hospitalized for treatment of 
injuries he sustained in an aborted escape attempt; the 
evidence does not show that he was denied effective medical 
care.  The veteran has reported that he set up an educational 
program for other internees and participated in two ice 
hockey games with a local hockey club.  He has described his 
"captors" as friendly and even "most cordial."  

The veteran has indicated that he was under guard at all 
times and that he was threatened that he would be shot if he 
attempted to escape.  However, there is no evidence that he 
was ever assaulted during detainment.  While he was clearly 
forcibly detained and was apparently even prevented from 
leaving the camp, at least until the last few weeks of his 
internment (when he was "summoned to Berne by Allen 
Dulles"), there is no evidence that he was held under 
circumstances comparable to those endured by individuals 
interned by enemy governments during periods of war.  Other 
than a brief period at the beginning of his internment, there 
is no evidence that he was held under unsanitary conditions.  
There is no evidence at all that he was subjected to any 
physical or psychological hardships or abuse, nor do service 
medical records compiled after he was repatriated reflect any 
complaints or findings to support such allegations.  

The Board is somewhat puzzled by the significant differences 
in the internment conditions described by the veteran in the 
two statements he has submitted.  Nevertheless, even 
accepting as factual all of the circumstances he has 
described, the Board cannot find that the circumstances as a 
whole were equivalent to or were in any way similar to those 
that were endured by internees of enemy governments during 
World War II.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Therefore, the Board concludes that status as a former POW is 
not warranted.  


ORDER

Entitlement to former POW status for VA purposes is denied.



		
	N. R. Robin
	Member, Board of Veterans' Appeals


 

